Citation Nr: 1736153	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-34 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for strokes and their residuals, to include as due to inservice exposure to herbicides, and to include secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 



INTRODUCTION
	
The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Regional Office (RO) in New Orleans, Louisiana, which denied the claim on appeal.

The Veteran filed an initial claim of entitlement to service connection for residuals of a stroke in September 2005.  By the January 2006 rating decision, the RO denied entitlement to direct service connection for residuals of a stroke.  By rating decision dated August 2006, the Veteran was service connected for diabetes presumptively due to Agent Orange exposure.  By a November 2006 rating decision, the RO denied entitlement to service connection for residuals of a stroke secondary to diabetes.  By a July 2013 rating decision, the RO denied entitlement to service connection for residuals of a stroke as secondary to coronary artery disease with atrial fibrillation.  

In January 2015, the Board found that the January 2006 rating decision was not final, and that the appeal encompasses a claim of entitlement to service connection under direct, all presumptive and all secondary theories of entitlement.  A comprehensive examination for all theories of entitlement was ordered by the Board and completed in April 2015. 

In an October 2016 decision, the Board determined that the issue of whether new and material evidence had been received to reopen the claim for service connection for a colon disability was raised.  The Board also determined that this issue should have been decided by the RO prior to addressing the question of entitlement to service connection for strokes and their residuals, to include as due secondary to service-connected disabilities.  The Board referred this issue and stated that this issue was inextricably intertwined with the issue of entitlement to service connection for stroke so that it should be decided before the Board could decide the present issue. 

VA issued a rating decision in January 2017 finding that new and material evidence had not been submitted sufficient to reopen a claim of service connection for residuals of a colectomy, secondary to post-traumatic stress disorder.  This issue decided, the Board can now decide the question of entitlement to service connection for strokes and their residuals, to include due to inservice herbicide exposure, and to include secondary to service-connected disabilities.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is not service connected for residuals of a colectomy.

2.  Stroke, to include residuals thereof, is not a presumptive disorder under 38 C.F.R. § 3.309.

3.  While the Veteran is presumed to have been exposed to Agent Orange and herbicides while serving in the Republic of Vietnam stroke, to include residuals thereof, is not causally linked with stroke 

4.  Stroke, to include residuals thereof, was not demonstrated inservice, and it was not compensably disabling within a year of the claimant's separation from active duty.

5.  Stroke, to include residuals thereof, is not causally or etiologically related to any disease, injury, or incident in service.



CONCLUSION OF LAW

Stroke, to include residuals thereof, was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and it was not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Laws and regulation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

Service connection for cardiovascular disease, to include arteriosclerosis, may be presumed to have been incurred inservice if the disorder was compensably disabling within a year of the Veteran's separation from active duty.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  

For certain diseases, not including stroke or residuals thereof, a presumption of service connection arises if the disorder is manifested to a degree of 10 percent or more following service in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154 (b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran claims entitlement to service connection for stroke, to include residuals thereof, due to Agent Orange exposure.  He has also presented multiple secondary theories of entitlement to service connection. 

The record demonstrates that the Veteran has had several strokes over the years, with the first occurring in 2004 and the most recent in 2009.  He has a current disability due to residuals of strokes.  

The Veteran's service treatment records are silent as to any mention of stroke, to include residuals thereof, as well as any stroke like symptoms.  Further, there is no evidence that stroke, to include residuals thereof, was compensably disabling within a year of the claimant's separation from active duty.  As such, entitlement to service connection for stroke, to include residuals thereof, may not be granted on a direct basis, and it may not be granted pursuant to provisions of 38 C.F.R. §§ 3.307, 3.309 subsection a. 

The Veteran is also not afforded the presumption of service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 subsection e, because, although the Veteran was in Vietnam and although he is presumed to have been exposed to Agent Orange and other herbicides, neither stroke nor residuals of stroke are an enumerated disability that may be presumptively linked to Agent Orange exposure in the Republic of Vietnam.  

While the record does support that the Veteran suffered an intestinal hemorrhage in March 2004, an event that took place decades postservice, and while that was closely followed by two cerebrovascular accidents, residuals of a colectomy, to include any intestinal hemorrhage, are not service connected.  Hence, there is no competent evidence forming a basis to grant service connection on a secondary theory.  38 C.F.R. § 3.310. 

The Veteran and his representative have presented several other theories in support of the claim of entitlement to service connection for the stroke and its residuals.  The Veteran maintains that his exposure to herbicides in Vietnam caused his stroke.  Alternatively, he argues that post-traumatic stress and depressive disorders caused a colon disorder which caused his stroke.  He has not submitted any competent medical opinion evidence supporting these theories.

Following the Board's January 2015 remand, the Veteran was provided a VA examination in April 2015 that addressed the many different theories of service connection that have been proffered.  The examiner commented on Agent Orange exposure, diabetes, coronary artery disease, posttraumatic stress disorder, ulcerative colitis, irritable bowel syndrome, Crohn's disease, and the combined effects of all the Veteran's service connected disabilities on the etiology of the appellant's stroke, to include residuals thereof.  The examiner found that, although the Veteran may have a diagnosis of ulcerative colitis, all the presented theories of entitlement are less likely than not related to or the cause of his claimed stroke and residuals thereof.  The examiner found that many of the disabilities were either predated by the first stroke, or were not etiologically related to stroke. 

The examiner opinion initially addressed the connection between stroke residuals and Agent Orange exposure.  The examiner found that it was less than likely the Veteran's claimed stroke and residuals thereof were etiologically related to Agent Orange exposure.  The examiner noted that the Veteran's service treatment records were silent for evidence of a stroke or central nervous system neurologic issues or abnormal physical examination findings.  The examiner found no evidence of a pre-exiting or in-service event consistent with a cerebrovascular accident.  

The examiner noted that the Veterans and Agent Orange Update 2012 indicated that there was inadequate or insufficient evidence to determine or suggest a causative association between stroke and Agent Orange herbicide exposure.  

As is clear, the only evidence linking a stroke to service are the Veteran's conclusory statements that his stroke was caused by exposure to Agent Orange.  As acknowledged the Veteran's inservice exposure to herbicide agents is presumed.  Nevertheless, stroke, to include residuals thereof, is not a disability for which VA recognizes presumptive service connection based on exposure to herbicide agents.  The only evidence linking a stroke to exposure to herbicide agents are the Veteran's statements, and as a layperson untrained in the field of medicine, the claimant is not competent to provide evidence requiring such medical expertise.  Hence, the evidence weighs against a finding that the Veteran's stroke, to include residuals thereof, was caused by his exposure to herbicides. 

The April 2015 examiner also found that, although the onset of the Veteran's diabetes mellitus type II was prior to its 2005 diagnosis, it was not related to his stroke.  The examiner noted that there was no mention of "sugar" or diabetes related issues in the Veteran's service treatment records, and no mention of diabetes mellitus within the first year after military service.  The first indication of possible diabetes was an elevated blood glucose level in March 2004, but as it could not be determined if the Veteran was fasting, it was opined that finding was not a dispositive diagnosis of diabetes.  The April 2015 examiner noted that the Veteran began treatment for diabetes in December 2004, and concluded that the majority of the evidence suggested the claimant's type II diabetes mellitus began after August 2004, and that the disorder was diagnosed and treated starting in December 2004.  

Once the date of diagnosis for diabetes was established, the examiner opined that it was less than likely that the Veteran's stroke, and residuals thereof, were caused by, or permanently aggravated by, diabetes mellitus type II.  The examiner explained that there was evidence in the record that the Veteran's strokes pre-dated his diabetes diagnosis and therefor, the strokes were unlikely to be the result of or aggravated by his diabetes.  Hence, the evidence weighs against a finding that the Veteran's stroke residuals were caused by diabetes mellitus type II. 

The Veteran also contended that service connection is warranted for stroke, to include residuals thereof, because the stroke was caused by a gastrointestinal bleed in 2004 that was due to a colon disability, which was etiologically related to the Veteran's service-connected post-traumatic stress disorder.  The evidence confirms that the Veteran suffered a gastrointestinal bleed in March 2004 and underwent a colectomy as a result.  The medical evidence also shows that one of the Veteran's strokes was due a hypotensive episode caused by diverticular-related gastrointestinal bleeding in March 2004.  

The Veteran is not service-connected for a diverticular disorder manifested by gastrointestinal bleeding.  Moreover, service connection for a colon disorder to include residuals of a colectomy was denied in a January 2006 rating decision, and a claim to reopen that issue was denied in a January 2017 rating decision.  Given that a timely appeal has not been perfected, these decisions are final.  38 U.S.C.A. § 7105 (West 2014).  Hence, a claim of entitlement to service connection for stroke, to include residuals thereof, secondary to residuals of a colectomy has no foundation as residuals of a colectomy are not service connected.  38 C.F.R. § 3.310.

In the same April 2015 medical opinion the examiner addressed whether an atrial septal defect, deep vein thrombosis, pulmonary embolism, gastrointestinal diverticular bleed, and stroke were etiologically related to the Veteran's service connected post-traumatic stress disorder.  He found that each of these disorders were not caused by or related to post-traumatic stress disorder.  The examiner continued on to state that it was less than likely the Veteran's stroke and residuals thereof were caused or by the Veteran's post-traumatic stress disorder.  In so finding the examiner noted that since the post-traumatic stress disorder was not diagnosed until July 2011, it is unlikely that the appellant was treated with anti-posttraumatic stress disorder medication, and therefore it was unlikely any posttraumatic stress disorder medication caused the stroke, as he was not taking the medication for the condition at the time of the strokes.

The examiner further noted that since stroke residuals are not progressive and since the last stroke occurred prior to the diagnosis of the post-traumatic stress disorder, it is unlikely the stroke was aggravated by the service connected post-traumatic stress disorder.

The Veteran presented neither competent medical evidence linking any service connected disorder with his stroke, nor any medical opinion which directly connected post-traumatic stress disorder with a stroke.  In fact, the only competent evidence of record dealing with the etiology of the appellant's stroke, to include any residuals thereof, is the April 2015 medical opinion which is against the claim.  Therefore it is less than likely the Veteran's stroke and residuals thereof were caused or aggravated by post-traumatic stress disorder.

Although the Veteran and his representative have submitted lay statements connecting stroke and residuals thereof to various service connected disabilities, the appellant is not shown to possess the medical expertise necessary to offer a medical opinion linking stroke residuals to posttraumatic stress disorder, to herbicide exposure, or secondary to any other service-connected disabilities.  No competent medical opinion links stroke to posttraumatic stress disorder or to any other service connected disability.  The VA examiner considered the Veteran's lay assertions, but ultimately found that stroke residuals were not caused by or aggravated by his post-traumatic stress disorder, or any other service-connected disability.  The Board finds that the Veteran's submitted lay statements are outweighed by the VA examiner's medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

As the preponderance of the evidence weighs against a nexus between service and the claimed disability, entitlement to service connection for stroke, to include residuals thereof, is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for strokes, to include residuals thereof, to include due to inservice exposure to herbicides, and secondary to service-connected disabilities, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


